Citation Nr: 1421335	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-33 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's mother




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1979 to March 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office. 

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge by videoconference from the RO in January 2011.  A transcript of the hearing is associated with the claims file. 

In January 2012, the Board remanded the claims for further development.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.    


FINDINGS OF FACT

1.  The Veteran has mild bilateral degenerative joint disease of the left and right knees.

2.  The evidence is at least in relative equipoise as to whether the left knee disorder was incurred in service.

3.  The evidence is at least in relative equipoise as to whether the right knee disorder was aggravated by the left knee disorder.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a left knee disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a right knee disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.30. 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for left and right knee disorders is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The Veteran served as a U.S. Army infantryman.  He contended in an October 2007 claim and during his January 2011 Board hearing that he injured his left knee in military training activities during service and that his right knee was aggravated by the left knee disorder.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 38 U.S.C.A. 1110, 1131; C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability and not due to the natural progression of a disease.  Id.; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).    

A VA physician in March and November 2012 diagnosed the Veteran with mild degenerative joint disease of the left and right knees.  Other knee abnormalities noted in service and post service VA records such as patellar chondromalacia, thinning meniscus, and an anterior collateral ligament tear of the left knee were not confirmed by imaging or follow up examinations.  

Service personnel records show that the Veteran served for many years in infantry units and the Veterans reports of rigorous field training including running and extended walking in the field with heavy equipment are consistent with the nature and circumstances of his service and are credible.  Service treatment records showed that the Veteran sought treatment on several occasions for left knee pain after strenuous activity but no explicit trauma.  However, there was no long term follow up care, no abnormalities on imaging studies, and a February 1992 discharge physical examination was silent for any chronic left or right knee disorders.  The Veteran was treated for a right Achilles tendon rupture after playing basketball in 1991 but there was no mention by examiners of any injury to the knees.  Although the Veteran reported to a clinician on one occasion that he injured his right knee in a sports event in 1977 prior to service, no right knee abnormality was noted at entry or at any time during active service.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service or to another service-connected disability, the Board finds that the evidence is, at least, in relative equipoise.  In March and November 2012, a VA physician reviewed the record, examined the Veteran, and found that the left knee tendonitis and patella tendon strains noted in service did not cause internal derangement nor did they cause the current bilateral degenerative disease.  As neither knee was service-connected at that time, the physician found no aggravation by an opposite knee.  

The Board sought an additional, more detailed opinion from a VA orthopedic surgeon.  In reports in January and April 2014, the surgeon reviewed the record and found that the current left knee degenerative disease (but not meniscus or ligament tears or patellar chondromalacia) was at least as likely as not caused by the rigorous military activities in part because of the Veteran's reports of chronic knee pain during and after service.  The surgeon noted that right knee arthritis was not diagnosed until recently and not due to overuse or specific trauma.  Nevertheless, he found that service-connected left ankle arthritis, bilateral pes planus, lumbosacral strain, and residuals of the Achilles tendon rupture could have aggravated the current right knee arthritis. 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for left and right knee disorders have been met.  The evidence, at a minimum, is in relative equipoise.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disorder is granted.

Service connection for a right knee disorder is granted. 



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


